DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/25/2020 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites in line 4 “wireless network and; and” and it should be “wireless network”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. (US 2019/0158385) (provided in the IDS), hereinafter “Patil”.

As to claim 1, Patil teaches an electronic device (Patil, Fig. 6, Fig. 10, [0146], a wireless communication device 1000), comprising: 
a transceiver configured to communicate over a wireless network (Patil, Fig. 6, [0111], Fig. 10, [0146]-[0147], the wireless communication device 1000 includes a PHY 1010 with transceivers 1012 to communicate with APs and STAs in a wireless system (WLAN 620)); and 
a processor communicatively coupled to the transceiver and configured to (Patil, Fig. 6, [0111], Fig. 10, [0146]-[0147], [0151], [0157], the wireless communication device 1000 includes a processor 1030 connected to the PHY 1010 via the MAC 1020, where the processor executes instructions that causes the wireless communication to perform the corresponding functions): 
communicate, using the transceiver, with a second electronic device on a first link of the wireless network (Patil, Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0147], Fig. 14, [0189], the wireless communication device 1000 (STA) establishes a primary communication link (PL) with an AP to perform communications in the network); 
determine, based on a channel reservation value, whether a link switch condition is met (Patil, Fig. 2, [0055]-[0057], Link 1 is set as the primary link, and it is determined that Link 1 is busy by using energy or power detection techniques, where the STA sense that the energy or power in the wireless channel of Link 1 exceeds a threshold level during a threshold duration. Also, the load of the primary link is compared to a threshold level in order to switch the current primary link to Link 2. These thresholds are used to change the STA’s primary link from Link 1 to Link 2); and 
(Patil, Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The communication links are different from each other in terms of channels and frequency bands). 

As to claim 2, Patil teaches wherein to determine whether the link switch condition is met the processor is configured to (Patil, Fig. 2, [0055]-[0057], the STA sense that the energy or power in the wireless channel of Link 1 exceeds a threshold level during a threshold duration. Also, the load of the primary is compared to a threshold level in order to switch the current primary link to Link 2): 
detect a packet on the first link (Patil, [0055], the STA detects transmission activity caused by other wireless devices in the vicinity of the STA using the Link 1); 
determine the channel reservation value associated with the detected packet (Patil, [0055], the STA determines the energy or power in the Link 1 based on the sensed transmission activity of the Link 1); and 
compare the channel reservation value with a latency threshold (Patil, [0055]-[0056], the energy or power is compared with a threshold level for a threshold duration. Also, a load of the Link 1 is determined and compared with a threshold level. [0018] The activity of the Link 1 is based on a latency communication on the Link 1). 

As to claim 3, Patil teaches wherein the processor is configured to determine that the link switch condition is met when the channel reservation value exceeds the latency threshold (Patil, [0018], [0055]-[0056], the STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded). 

As to claim 4, Patil teaches further comprising: 
a second transceiver configured to operate on the second link (Patil, Fig. 2, Fig. 6, [0112]-[0113], Fig. 10, [0147]-[0148], the STA includes transceivers 1012 to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2), 
wherein the processor is configured to communicate with the second electronic device using the second transceiver on the second link of the wireless network (Patil, Fig. 2, Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], the STA establishes a communication link using Link 2 and one of the transceivers 1012 to perform communications with the AP in the network).

As to claim 5, Patil teaches wherein in response to determining that the link switch condition is met, the processor is configured to control the transceiver to switch from operating on the first link to operating on the second link (Patil, [0046], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The STA includes at least one transceiver 1012 to communicate with the AP using the Link 1 and Link 2). 

As to claim 6, Patil teaches wherein the processor is configured to: 
transmit one or more packets to the second electronic device on the second link of the wireless network (Patil, Fig. 2, [0057], the STA transmits frames (or PPDUs) of UL data on Link 2 of the wireless network); and 
in response to determining that a second switch condition is met, switch to communicating with the second electronic device on the first link of the wireless network (Patil, Fig. 2, [0059]-[0061], when the Link 2 is determined to be busy using energy and power detection techniques on Link 2, the STA switches the current primary link from Link 2 back to Link 1. Then, the STA transmits data to the AP via Link 1). 

As to claim 7, Patil teaches wherein the processor is further configured to transmit a notification to, and receive a response from, the second electronic device on the second link before transmitting, on the second link, one or more data packets to the second electronic device (Patil, [0094] ln 7-25, the STA transmits an UL frame (i.e. a PS Poll request) and receives a response (i.e. QoS Null frame) from the AP before changing the primary link from Link 1 to Link 2 and sending frames of UL data to the AP via the Link 2. [0101] a probe response is transmitted by the AP to the STA to switch the primary link via the Link 2. [0191], the STA transmits primary link information to the AP using a data frame, management frame or control frame using an OMI control field when communicating with the AP via Link 2. [0198], the AP transmits an acknowledgement to the STA in order to perform the switching of the primary link. As indicated in [0094], the OMI procedure includes the UL frame (i.e. a PS Poll request) transmitted by the STA and the response (i.e. a PS Poll request) of the AP).

As to claim 8, Patil teaches wherein the processor is further configured to: 
transmit, using a second transceiver, an out-of-band packet to the second electronic device to activate a transceiver of the second electronic device configured to operate on the second link (Patil, [0101], the CPL trigger is transmitted on Link 2 to the STA in order to change the primary link from Link 1 to Link 2. The STA and AP include transceivers to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2. The trigger is used to start communications using the Link 2. In order words, triggering an activation of the transceiver to use Link 2 as the primary link. [0055], [0147], the STA can communicate with other STAs, which indicates that the CPL trigger transmitted by the AP can be transmitted by the STA to another STA to configure the communication between the STAs).

As to claim 9, Patil teaches wherein the processor is configured to: 
communicate with the second electronic device on the first link during a first target wake time (TWT) service period (SP) of a TWT group (Patil, Fig. 4C, [0099], the STA receives via Link 1 a beacon 1 from the AP which include a Target Wake Time (TWT) element specifying a TWT service period for the STA. [0138], transmissions are scheduled to coincide with the TWT service period of the STA via Link 1), and 
communicate with the second electronic device on the second link during a second TWT SP of the TWT group (Patil, Fig. 4C, [0099], [0101], the STA communicates with the AP via the Link 2 after the STA wakes up at its scheduled TWT. [0138], transmissions are scheduled to coincide with the TWT service period of the STA).

As to claim 10, Patil teaches wherein the processor is configured to: 
communicate with the second electronic device on the first link during a first time period associated with a first Time Out Value (Patil, Fig. 2, [0048], [0144], the STA contends to access and transmit data via Link 1 during a TXOP and until the end of the TXOP associated with the Link 1), and 
communicate with the second electronic device on the second link during a second time period associated with a second. Time Out Value (Patil, Fig. 2, [0048], [0058], [0144], the STA contends to access and transmit data via Link 2 during a TXOP and until the end of the TXOP associated with the Link 2). 

As to claim 11, Patil teaches a method comprising (Patil, Fig. 2, [0054], Fig. 6, Fig. 10, [0146], a method performed by a wireless communication device 1000): 
(Patil, Fig. 6, [0111]-[0113], Fig. 10, [0146]-[0147], Fig. 14, [0189], the wireless communication device 1000 (STA) establishes a primary communication link (PL) with an AP to perform communications in the network. The wireless communication device 1000 includes a PHY 1010 with transceivers 1012 to communicate with APs and STAs in a wireless system (WLAN 620)); 
determining a channel reservation value associated with a detected packet received on the first link (Patil, Fig. 2, [0055]-[0057], Link 1 is set as the primary link, and it is determined that Link 1 is busy by using energy or power detection techniques, where the STA sense that the energy or power in the wireless channel of Link 1 exceeds a threshold level during a threshold duration. The STA determines the energy or power in the Link 1 based on the sensed transmission activity of the Link 1. Also, the load of the primary link is compared to a threshold level in order to switch the current primary link to Link 2. These thresholds are used to change the STA’s primary link from Link 1 to Link 2); 
comparing the channel reservation value with a latency threshold (Patil, [0055]-[0056], the energy or power is compared with a threshold level for a threshold duration. Also, a load of the Link 1 is determined and compared with a threshold level. [0018], The activity of the Link 1 is based on a latency communication on the Link 1); and 
in response to the channel reservation value exceeding the latency threshold, communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link (Patil, [0018], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The communication links are different from each other in terms of channels and frequency bands. The STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded).

As to claim 12, Patil teaches wherein the transceiver is configured to operate on the first link and the communicating with the second electronic device on the second link comprises using a second transceiver configured to operate on the second link (Patil, Fig. 2, Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], the STA includes transceivers 1012 to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2. The STA establishes a communication link using Link 2 and one of the transceivers 1012 to perform communications with the AP in the network). 

As to claim 13, Patil teaches further comprising: 
controlling the transceiver of the first electronic device to switch from operating on the first link to operating on the second link in response to the channel reservation value exceeding the latency threshold (Patil, [0018], [0046], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The STA includes at least one transceiver 1012 to communicate with the AP using the Link 1 and Link 2. The STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity of the Link 1 is based on a latency communication on the Link 1). 

As to claim 14, Patil teaches further comprising: 
transmitting one or more packets to the second electronic device on the second link of the wireless network (Patil, Fig. 2, [0057], the STA transmits frames (or PPDUs) of UL data on Link 2 of the wireless network); and 
in response to determining that a second switch condition is met, switching to communicate with the second electronic device on the first link of the wireless network (Patil, Fig. 2, [0059]-[0061], when the Link 2 is determined to be busy using energy and power detection techniques on Link 2, the STA switches the current primary link from Link 2 back to Link 1. Then, the STA transmits data to the AP via Link 1). 

As to claim 15, Patil teaches further comprising: 
transmitting a notification to, and receiving a response from, the second electronic device on the second link before transmitting, on the second link, one or more data packets to the second electronic device (Patil, [0094] ln 7-25, the STA transmits an UL frame (i.e. a PS Poll request) and receives a response (i.e. QoS Null frame) from the AP before changing the primary link from Link 1 to Link 2 and sending frames of UL data to the AP via the Link 2. [0101] a probe response is transmitted by the AP to the STA to switch the primary link via the Link 2. [0191], the STA transmits primary link information to the AP using a data frame, management frame or control frame using an OMI control field when communicating with the AP via Link 2. [0198], the AP transmits an acknowledgement to the STA in order to perform the switching of the primary link. As indicated in [0094], the OMI procedure includes the UL frame (i.e. a PS Poll request) transmitted by the STA and the response (i.e. a PS Poll request) of the AP).

As to claim 16, Patil teaches further comprising: 
transmitting, using a second transceiver, an out-of-band packet to the second electronic device to activate a transceiver of the second electronic device configured to operate on the second link (Patil, [0101], the CPL trigger is transmitted on Link 2 to the STA in order to change the primary link from Link 1 to Link 2. The STA and AP include transceivers to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2. The trigger is used to start communications using the Link 2. In order words, triggering an activation of the transceiver to use Link 2 as the primary link. [0055], [0147], the STA can communicate with other STAs, which indicates that the CPL trigger transmitted by the AP can be transmitted by the STA to another STA to configure the communication between the STAs).

As to claim 17, Patil teaches wherein: 
communicating with the second electronic device on the first link comprises communicating during a first target wake time (TWT) service period (SP) of a TWT group (Patil, Fig. 4C, [0099], the STA receives via Link 1 a beacon 1 from the AP which include a Target Wake Time (TWT) element specifying a TWT service period for the STA. [0138], transmissions are scheduled to coincide with the TWT service period of the STA via Link 1), and 
communicating with the second electronic device on the second link of the wireless network comprises communicating during a second TW TSP of the TWT group (Patil, Fig. 4C, [0099], [0101], the STA communicates with the AP via the Link 2 after the STA wakes up at its scheduled TWT. [0138], transmissions are scheduled to coincide with the TWT service period of the STA).

As to claim 18, Patil teaches wherein: 
communicating with the second electronic device on the first link comprises communicating during a first time period associated with a first Time Out Value (Patil, Fig. 2, [0048], [0144], the STA contends to access and transmit data via Link 1 during a TXOP and until the end of the TXOP associated with the Link 1), and 
communicating with the second electronic device on the second link of the wireless network comprises communicating during a second time period associated with a second Time Out Value (Patil, Fig. 2, [0048], [0058], [0144], the STA contends to access and transmit data via Link 2 during a TXOP and until the end of the TXOP associated with the Link 2).

As to claim 19, Patil teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor of an electronic device, cause the processor to perform in operations comprising (Patil, Fig. 2, [0054], Fig. 6, Fig. 10, [0146], [0150]-[0151], a memory 1040 storing software which is executed by a processor 1030 to perform the functions of the wireless communication device 1000 (STA)):
communicating, using a transceiver of the electronic device, with a second electronic device on a first link of a wireless network (Patil, Fig. 6, [0111]-[0113], Fig. 10, [0146]-[0147], Fig. 14, [0189], the wireless communication device 1000 (STA) establishes a primary communication link (PL) with an AP to perform communications in the network. The wireless communication device 1000 includes a PHY 1010 with transceivers 1012 to communicate with APs and STAs in a wireless system (WLAN 620)); 
determining a channel reservation value associated with a detected packet on the first link (Patil, Fig. 2, [0055]-[0057], Link 1 is set as the primary link, and it is determined that Link 1 is busy by using energy or power detection techniques, where the STA sense that the energy or power in the wireless channel of Link 1 exceeds a threshold level during a threshold duration. The STA determines the energy or power in the Link 1 based on the sensed transmission activity of the Link 1. Also, the load of the primary link is compared to a threshold level in order to switch the current primary link to Link 2. These thresholds are used to change the STA’s primary link from Link 1 to Link 2); and 
in response to the channel reservation value exceeding a latency threshold, communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link (Patil, [0018], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The communication links are different from each other in terms of channels and frequency bands. The STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity of the Link 1 is based on a latency communication on the Link 1). 

As to claim 20, Patil teaches the operations further comprising: 
transmitting one or more packets to the second electronic device on the second link of the wireless network and (Patil, Fig. 2, [0057], the STA transmits frames (or PPDUs) of UL data on Link 2 of the wireless network); and 
in response to determining that a second switch condition is met, switching to communicate with the second electronic device on a third link of the wireless network, the third link being different from the first link and the second link (Patil, Fig. 2, [0059]-[0061], when the Link 2 is determined to be busy using energy and power detection techniques on Link 2, the STA switches the current primary link from Link 2 back to Link 1. Then, the STA transmits data to the AP via Link 1. [0047], [0050], a plurality of secondary links can be implemented with a corresponding frequency band different from the primary and other secondary links. Thus, when the Link 2 is busy, the STA can switch to a further different secondary link).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. U.S. Patent Application Pub. No. 2018/0091002 – Network-based wireless power control method, and wireless power control device and system.
Sirotkin et al. U.S. Patent Application Pub. No. 2015/0181565 – Apparatus, system and method of triggering a wireless-local-area-network (WLAN) action of a user equipment (UE).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473